DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 refers to the nonionic surfactant as a “sulfate”.  This is an obvious typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al, US 2015/0376550.
Ohtani et al teach a liquid detergent composition comprising linear alkylbenzene sulfonate, 1.3% C12-18 fatty acid, alcohol ethoxylate C12-15 EO7, 0.06 calcium chloride, 0.35% encapsulated perfume, and the balance water (¶116, example 2C).  The composition is made by adding LAS to water, followed by fatty acid and calcium chloride with mixing (¶117).  The examiner notes that this composition is identical to the composition of claim 1, and so will have the same turbidity property as the claimed composition.  With respect to the method claimed, adding components to water with mixing is the typical method for forming a liquid detergent, and the order of addition of components is no great mystery to the skilled formulator.  The examiner maintains adding components to a container with mixing, whether that is done sequentially or simultaneously is an obvious choice for the skilled formulator.

Claims 1-10, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forth et al, US 7,179,780.
Forth et al teach a liquid detergent composition comprising linear alkylbenzene sulfonate, 16% C12-18 fatty acid, alcohol ethoxylate C12-14 EO5-9, 0.18% calcium chloride, 0.15% magnesium chloride, and miscellaneous additives (col. 11, example E).  Note these compositions may contain up to 10% water (claim 1) and so the examiner maintains the miscellaneous ingredients will include at least some water.  The examiner notes that this composition is identical to the composition of claim 1, and so will have the same turbidity property as the claimed composition.  With respect to the method claimed, adding components to solvents with mixing is the typical method for forming a non-aqueous liquid detergent, and the order of addition of components is no great mystery to the skilled formulator.  The examiner maintains adding components to a container with mixing, whether that is done sequentially or simultaneously is an obvious choice for the skilled formulator.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wildemuth et al, US 2021/0230508.
Wildemuth et al teach a liquid detergent composition comprising linear alkylbenzene sulfonate, 0.8% fatty acid, alcohol ethoxylate C12-16 EO 6-9, 0.01% calcium chloride, 0.5% encapsulated perfume, and the balance water (¶166, example A).  The examiner notes that this composition is identical to the composition of claim 1, and so will have the same turbidity property as the claimed composition.  Another example contains 0.4% magnesium chloride (example F) and 1% fatty acid (example D).  The reference does not specifically teach a combination of Mg and Ca cations, however it is well known that Mg and Ca cations, and mixtures thereof, are added to cleaning compositions as enzyme stabilizers (see ¶47 of US 2014/0274862), and so it would have been obvious for one of ordinary skill in the art to use magnesium chloride along with calcium chloride in example A with confidence of forming an effective laundry detergent.  With respect to present claim 11, if 1%, rather than 0.8% fatty acid is used in example A, the ratio of fatty acid and enzyme will be within the ratio claimed.  Recall that 1% fatty acid is a preferred amount used in example D.  
With respect to the method claimed, adding components to water with mixing is the typical method for forming a liquid detergent, and the order of addition of components is no great mystery to the skilled formulator.  The examiner maintains adding components to a container with mixing, whether that is done sequentially or simultaneously is an obvious choice for the skilled formulator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that anionic surfactants, fatty acids, and divalent cations are ubiquitous in the detergent arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/           Primary Examiner, Art Unit 1761